DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2022 has been entered.
	All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldbrugge et al. (US 2004/0110230) in view of Chen et al. (US 2011/0046013) further in view of Lin et al. (US 2008/0292545), Massey et al. (US 2002/0086335) and Alocilja et al. (US 2012/0315623).
Feldbrugge et al. teach an analysis system (par. 36) comprising:
a sensor having a working electrode, a reference electrode and a counter electrode (par. 30) with primary antibodies fixed to a surface of the working electrode (par. 19); 
a first substrate (chip, par. 30); and
a dispersion liquid of magnetic particles including an electrolytic solution and magnetic particles dispersed in the solution with secondary antibodies being fixed to the surfaces of the magnetic particles (individual magnetic microparticles present in electrolytic solution, par. 32; secondary antibodies fixed to the magnetic particle surface, par. 39-40 and 53),
wherein the primary antibodies and the secondary antibodies are capable of being fixed to a same test substance (par. 39 and 53), 
the working electrode is a metal electrode (platinum electrode, par. 34),
the working electrode, the reference electrode and the counter electrode are formed on the first substrate (working, reference and counter electrodes on the same chip, par. 30),
the first substrate is configured to allow transmission of a magnetic field (a magnetic field is applied to the magnetic particles, therefore the substrate is considered to be configured to allow for transmission of a magnetic field, par. 32, 34 and 36),
and the magnetic particle has an average particle diameter in the range of 0.1 to 5 µm (par. 40).
Feldbrugge et al. fail to specifically teach the magnetic particle having a diameter in the range of 1 nm to 50 nm or 5 nm to 30 nm.  Feldbrugge et al. teach the magnetic particle has an average particle diameter in the range of 0.1 to 5 µm (par. 40), but can be smaller or larger depending on the application (par. 32).  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claims 1 and 22 are for any particular purpose or solve any stated problem, and the prior art teaches that the diameter of the magnetic particle may be varied depending on the desired size for the application (par. 32).  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the immunoassay involving magnetic particles art.
Feldbrugge et al. fail to specifically teach the components as part of a kit, the magnetic particles being magnetic metal nanoparticles, the dispersion liquid including a solvent and the reference electrode is a silver-silver chloride electrode and the counter electrode material.
Chen et al. teach a magnetic particle functionalized with a biomolecule, wherein the magnetic particle is made from a metal that is Co or Ni (par. 56-59), in order to provide patterning of biomolecules on a substrate (par. 17).
Massey et al. teach an analysis system comprising a sensor having a working electrode, a reference electrode and a counter electrode (suspended magnetically responsive particles, par. 160 and 216) and a dispersion liquid of magnetic metal particles including an electrolyte fluid that includes a solvent (electrolyte is necessarily for electrode immersion, electrolyte is liquid phase that includes salts or other species in water, wherein the water is the solvent that the dispersion fluid includes, par. 194) with magnetic particles dispersed in the solvent (par. 145 and 160), in order to provide an electrolyte solution compatible with biological substances, magnetic particles and electrode detection (par. 173 and 125-134).
Lin et al. teach a sensor comprising a working electrode having an immobilized antibody (par. 44), an Ag/AgCl reference electrode and a carbon counter electrode (par. 54), in order to provide electrode materials that are suitable for conducting immunoassays (par. 54).
Alocilja et al. teach an analysis kit comprising reagents and a biosensor for detection of an analyte (par. 61), including:
a biosensor comprising a working electrode, reference electrode and counter electrode (par. 15) and reagent compositions including a dispersion liquid of magnetic metal nanoparticles immobilized to an antibody (par. 10), in order to provide the necessary components for detection of a specific desired target analyte (par. 61).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the magnetic nanoparticles in the invention of Feldbrugge et al., magnetic metal nanoparticles that are Co or Ni as taught by Chen et al. because Knoll is generic with respect to the magnetic material that can be used to form the magnetic nanoparticles and one would be motivated to use the appropriate magnetic material for a magnetic nanoparticle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the electrolytic solution in which the magnetic particles are dispersed in the system of Feldbrugge et al., an electrolytic solution including a solvent having dispersed magnetic particles as taught by Massey et al. because Feldbrugge et al. is generic with respect to the type of electrolytic solution in which the magnetic particles can be dispersed and one would be motivated to use the appropriate solution for detection of an analyte bound to magnetic particles using electrodes immersed in the solution. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the reference and counter electrode material in the sensor of Feldbrugge et al., an Ag/AgCl reference electrode and a carbon counter electrode as taught by Lin et al. because Feldbrugge is generic with respect to the electrode materials that can be incorporated into the sensor and one would be motivated to use the appropriate electrode materials for detection of an analyte attached to a magnetic nanoparticle and compatible with immunoassay.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the biosensor and dispersion liquid of Feldbrugge et al. in a kit as taught by Alocilja et al., in order to provide a sensor with suitable reagents together (Alocilja, par. 61).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Feldbrugge, Chen, Massey and Alocilja are similarly drawn to magnetic particles having immobilized antibodies and Feldbrugge, Lin and Alocilja are similarly drawn to sensor shaving working, reference and counter electrodes for performing an immunoassay.
With respect to claim 4, Feldbrugge et al. teach the antibody attached to the magnetic particle (col. 9, lines 65-67), but fail to teach the particles comprising sulfur.
Chen et al. teach magnetic nanoparticles attached to the antibody via a disulfide bond (par. 60), which comprises a sulfur and is seen as the magnetic metal nanoparticle containing sulfur, in order to provide coupling of the biomolecule to a magnetic metal nanoparticle (par. 60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the linkage between magnetic particle and the antibody in the invention of Feldburgge et al., a disulfide bond, which contains sulfur and is seen as the magnetic metal nanoparticle containing sulfur, as taught by Chen et al. because Feldburrge et al. is generic with respect to how the antibody is immobilized to the magnetic nanoparticle and one would be motivated to use an appropriate linker for attachment of the desired antibody. 
With respect to claim 21, Feldbrugge et al. teach the electrodes located in a measuring cell (par. 30) with wires formed on the first substrate and extending from the magnetic field producing micro-coils to another end portion of the first substrate (par. 51), but fail to teach a second substrate having a window and lead wires connected to the working, counter and reference electrodes.
Massey et al. teach working electrodes positioned on one end portion of a first substrate and lead wires connected to the working electrode extending to another end portion of the first substrate (Fig. 1; wire connectors connected to electrodes on the first substrate are connected to a voltage control and extend through the first substrate to another end portion of the first substrate, wherein the another end portion is the back side of the substrate opposite the electrodes, par. 214-215) and a second substrate adhered to the first substrate and having a window through which the working electrode is exposed (par. 212), in order to provide connection of the electrode to a voltage control (par. 215) and to provide a transparent aperture through which a sample can be observed (par. 212).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Feldbrugge et al., lead wires from the electrodes on the first substrate that extend to another end portion of the substrate and a second substrate adhered to the first substrate having a window through which the electrodes are exposed as taught by Massey et al., in order to provide a sealed measuring cell for the electrodes and connection of the electrodes to appropriate electrical contacts (Massey, par. 215 and 212).
With respect to claim 23, Feldbrugge et al. teach the test substance is an antigen (par. 38 and 53).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldbrugge et al. (US 2004/0110230) in view of Chen et al. (US 2011/0046013) further in view of Lin et al. (US 2008/0292545), Massey et al. (US 2002/0086335) and Alocilja et al. (US 2012/0315623), as applied to claim 1, and Schoeniger et al. (US 2003/0211637).
Feldbrugge et al. in view of Chen et al. further in view of Lin et al., Massey et al. and Alocilja et al. teach a sensor comprising a first substrate on which a working electrode, reference electrode and counter electrode are formed, but fail to teach the substrate being p-type crystalline silicon substrate.
Schoeniger et al. teach a working electrode having an antibody immobilized thereon (par. 38) formed on a p-type crystalline silicon substrate (par. 39 and 46), in order to provide a substrate that is appropriate for a silicon substrate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the substrate material in the sensor of Feldbrugge et al. in view of Chen et al. further in view of Lin et al., Massey et al. and Alocilja et al., a p-type crystalline silicon substrate as taught by Schoeniger et al. because Feldbrugge et al. is generic with respect to the type of substrate material that the working electrode can be formed on and one would be motivated to use the appropriate material for an electrode having an immobilized antibody. 
	One having ordinary skill would have had a reasonable expectation of success in combining the prior art references because both Feldbrugge and Schoeniger are drawn to sensors having an electrode with immobilized antibodies form on a substrate.

Response to Arguments
Applicant’s amendments and arguments filed 30 June 2022, with respect to the pending claims have been fully considered and are persuasive.  The previous rejections of the claims have been withdrawn.  
With respect to claim 4, Applicant argues that Chen does not teach sulfur that is contained or adsorbed in the magnetic metal nanoparticles.
Applicant’s argument is not persuasive because the specification at paragraph 34 teaches that the magnetic metal nanoparticles may contain sulfur with sulfur attached to the surfaces of the metal nanoparticles or may be inserted into a space between metal atoms.  Therefore, according to the specification, metal nanoparticles having sulfur attached to the surface thereof is considered to contain sulfur.  It is noted that the claim does not specifically recite that the sulfur is inserted into a space between metal atoms.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilson et al. (Electrochemical Mulitanalyte Immunoassays using an Array-Based Sensor, Anal. Chem., 2006) teach a sensor comprising a substrate having formed thereon a working electrode with an immobilized antibody, a reference electrode and a counter electrode.  Wilson et al. fail to teach a dispersion liquid of magnetic metal nanoparticles including solvent and magnetic metal nanoparticles in the solvent with secondary antibodies fixed to the surfaces of the magnetic metal nanoparticles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELANIE BROWN/Primary Examiner, Art Unit 1677